DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 02/08/2021, with respect to claims 1-14 have been fully considered. Due to the current amendment to the Claims, the Drawing Objection, Objection to Claims and the rejections under 35 U.S.C. 112(b) have been withdrawn. However, upon further consideration, the currently amended claims raise new 112 issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-14 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Gerald E. Helget on 02/12/2021.

The examiner's amendments are as follows:
Please amend Claim 1, 7, 11 and 14 as follows:

a)    a main module with a main air-flow channel, a main circuit board with a software having first multiple card-edge connectors and an air-pressure sensor in flow communication with the main air-flow channel; and
b)    multiple fuel-cell cartridges each having a fuel-cell sensor, a pump, a fuel-cell sensor intake in flow communication with the main air-flow channel and a second multiple card-edge connector connectable to one of the main module first multiple card-edge connectors, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration of the one of the fuel-cell sensors that has lost calibration and disable the one of the fuel-cell sensors that cannot be automatically recalibrated.

7.    (Currently Amended) A self-regulating, multi-fuel-cell breathalyzer, comprising:
a)    a main module with a main air-flow channel, a main circuit board with a software having first multiple card-edge connectors, an exhaust fan to pull or push fresh air through the main air-flow channel and an air-pressure sensor in flow communication with the main air-flow channel; and
b)    at least two fuel-cell cartridges each having a fuel-cell sensor, a pump, a fuel-cell sensor intake in flow communication with the main air-flow channel and a second multiple card-edge connector connectable to one of the main module first multiple card-edge connectors, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration of the one of the fuel-cell sensors that has lost calibration and disable the one of the fuel-cell sensors that cannot be automatically recalibrated.

11.    (Currently Amended) A self-regulating, multi-fuel-cell breathalyzer, comprising:
a) a main module with a main air-flow channel, a main circuit board with a software having first multiple card-edge connectors, an exhaust fan to pull or push fresh air through the main air-flow channel and an air-pressure sensor in flow communication with the main air-flow channel; and
b) at least three fuel-cell cartridges each having a fuel-cell sensor, a pump, a fuel-cell sensor intake in flow communication with the main air-flow channel and a second multiple card-edge connector connectable to at least one of the main module first multiple card-edge connectors, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration of the one of the fuel-cell sensors that has lost calibration and disable the one of the fuel-cell sensors that cannot be automatically recalibrated.

14.    (Currently Amended) A self-regulating, multi-fuel-cell breathalyzer, comprising:
a)    a main module with a main air-flow channel, a main circuit board with a software having first multiple card-edge connectors, an exhaust fan to pull or push fresh air through the main air-flow channel and an air-pressure sensor in flow communication with the main air-flow channel;
b)    a calibration gas entry in flow communication with the main air-flow channel and

d) a computer connectable to the main circuit board, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration of the one of the fuel-cell sensors that has lost calibration and disable the one of the fuel-cell sensors that cannot be automatically recalibrated.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a self-regulating, multi-fuel-cell breathalyzer, comprising, in combination with the other recited elements, multiple fuel-cell cartridges each having a fuel-cell sensor, a pump, a fuel-cell sensor intake in flow communication with the main air-flow channel and a second multiple card-edge connector connectable to one of the main module first multiple card-edge connectors, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration of the one of the fuel-cell sensors that has lost calibration and disable the one of the fuel-cell sensors that cannot be automatically recalibrated.



 With regard to Claim 11, the prior arts of the record do not teach or fairly suggest a self-regulating, multi-fuel-cell breathalyzer, comprising, in combination with the other recited elements, at least three fuel-cell cartridges each having a fuel-cell sensor, a pump, a fuel-cell sensor intake in flow communication with the main air-flow channel and a second multiple card-edge connector connectable to at least one of the main module first multiple card-edge connectors, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration of the one of the fuel-cell sensors that has lost calibration and disable the one of the fuel-cell sensors that cannot be automatically recalibrated.
 
With regard to Claim 14, the prior arts of the record do not teach or fairly suggest a self-regulating, multi-fuel-cell breathalyzer, comprising, in combination with the other recited elements, a computer connectable to the main circuit board, whereby if one of the fuel-cell sensors is identified as having a loss in calibration, the software performs automatic recalibration 

Claims 2-6, 8-10 and 12-13 are allowed by virtue of their dependence from Claim 1, 7 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/SUMAN K NATH/Primary Examiner, Art Unit 2861